  Case: 2:19-cv-05647-EAS-KAJ Doc #: 1 Filed: 12/30/19 Page: 1 of 12 PAGEID #: 1




                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

 THERESA BUTCHER                                 )   CASE NO.
 5645 State Route 296                            )
 Cable, Ohio 43009                               )   JUDGE
                                                 )
 on behalf of herself and all others similarly   )
 situated,                                       )
                                                 )   PLAINTIFF’S COMPLAINT
            Plaintiff,                           )
                                                 )   (Jury Demand Endorsed Herein)
            vs.                                  )
                                                 )
 GREAT LAKES ASSEMBLIES, LLC                     )
 c/o Statutory Agent CT Corporation              )
 System                                          )
 4400 Easton Commons Way                         )
 Suite 125                                       )
 Columbus, OH 43219                              )
                                                 )
            Defendant.                           )


       Now comes Plaintiff Theresa Butcher, by and through undersigned counsel, and for her

Complaint against Great Lakes Assemblies, LLC, (“Defendant”), states and alleges the following:

                                         INTRODUCTION

       1.         This is a “collective action” instituted by Plaintiff as a result of Defendant’s

practices and policies of not paying its hourly, non-exempt employees, including Plaintiff and

other similarly-situated employees, overtime compensation at the rate of one and one-half times

their regular rate of pay for all of the hours they worked over 40 each workweek, in violation of

the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201-219, as well as a “class action” pursuant

to Fed. R. Civ. P. 23 to remedy violations of the Ohio Minimum Fair Wage Standards Act

(“OMFWSA”), R.C. 4111.03.
  Case: 2:19-cv-05647-EAS-KAJ Doc #: 1 Filed: 12/30/19 Page: 2 of 12 PAGEID #: 2




                                 JURISDICTION AND VENUE

        2.     This Court has jurisdiction over Plaintiff’s FLSA claims pursuant to 28 U.S.C. §

1331 and 29 U.S.C. § 216(b).

        3.     The Court has supplemental jurisdiction over Plaintiff’s OMFWSA claims pursuant

to 28 U.S.C. § 1367 because the claims are so related to the FLSA claims as to form part of the

same case or controversy.

        4.     Venue is proper pursuant to 28 U.S.C. § 1391(b) because Defendant maintains a

physical presence in McComb, Ohio, conducts business throughout this District and Division, and

a substantial part of the events and omissions giving rise to the claims occurred in this District and

Division.

                                             PARTIES

        5.     At all times relevant herein, Plaintiff was a resident of Wayne County, Ohio.

        6.     At all times relevant herein, Plaintiff was an employee within the meaning of 29

U.S.C. § 203(e) and R.C. § 4111.03(D)(3).

        7.     At all relevant times herein, Defendant was a foreign limited liability company,

organized and existing under the laws of the State of Michigan, licensed to conduct business in

Ohio.

        8.     At all relevant times herein, Defendant conducted business in Logan County, Ohio,

with a location at 11590 Township Road 298, East Liberty, Ohio.

        9.     At all times relevant herein, Defendant was an employer within the meaning of 29

U.S.C. § 203(d) and R.C. § 4111.03(D)(2).

        10.    At all times relevant herein, Defendant was an enterprise within the meaning of 29

U.S.C. § 203(r).



                                                  2
  Case: 2:19-cv-05647-EAS-KAJ Doc #: 1 Filed: 12/30/19 Page: 3 of 12 PAGEID #: 3




        11.    At all times relevant herein, Defendant was an enterprise engaged in commerce or

in the production of goods for commerce within the meaning of 29 U.S.C. § 203(s)(1).

        12.    At all times relevant herein, Plaintiff was an employee engaged in commerce or in

the production of goods for commerce within the meaning of 29 U.S.C. §§ 206-207.

        13.    Written consents to join this action as to Count One, as and when executed by other

individual plaintiffs, will be filed pursuant to 29 U.S.C. § 216(b).

                                  FACTUAL ALLEGATIONS

        14.    Defendant manufactures automobile center console modules, tire and wheel

assemblies, powertrain accessory modules, chassis and engine components.

        15.    Defendant has employed Plaintiff as an assembly worker since March 2017.

        16.    Plaintiff and other similarly situated employees were employed by Defendant as

assembly workers.

        17.    Defendant paid Plaintiff and other similarly situated assembly workers an hourly

wage.

        18.    Defendant classified Plaintiff and other similarly situated assembly workers as non-

exempt employees.

                             (Failure to Pay for All Hours Worked)

        19.    Plaintiff and other similarly situated assembly workers were only paid for worked

performed between their scheduled start and stop times, and were not paid for the following work

performed before and after their scheduled start and stop times: a) getting tools and equipment

that were necessary to perform their work; b) performing preparatory work such as setting up logs

and performing checks; c) attending meetings and getting instructions about the work they needed




                                                  3
  Case: 2:19-cv-05647-EAS-KAJ Doc #: 1 Filed: 12/30/19 Page: 4 of 12 PAGEID #: 4




to perform; d) walking to their assigned area of the manufacturing floor; and/or e) performing their

manufacturing work.

               (Failure to Pay For Time Spent Retrieving Tools and Equipment)

       20.      Before Plaintiff and other similarly situated assembly workers began their shifts,

they retrieved tools and/or equipment necessary to perform their manufacturing work.

       21.      The time Plaintiff and other similarly situated assembly workers spent retrieving

tools and/or equipment necessary to perform their manufacturing work was an integral and

indispensable part of their principal activities, was required by Defendant, and was performed for

Defendant’s benefit.

       22.      Retrieving tools/equipment is an intrinsic element of the manufacturing process.

Plaintiff and other similarly situated assembly workers cannot dispense with retrieving

tools/equipment if they are to perform their manufacturing work in a safe and sanitary

environment.

       23.      Plaintiff and other similarly situated assembly workers were not paid for the time

spent getting tools and/or equipment necessary to perform their manufacturing work.

                (Failure to Pay for Time Spent Performing Preparatory Work)

       24.      After retrieving their tools and/or equipment, Plaintiff and other similarly situated

assembly workers performed preparatory work to get their stations ready of the manufacturing

process.

       25.      The time Plaintiff and other similarly situated employees spent performing

preparatory work was an integral and indispensable part of their principal activities, was required

by Defendant, and was performed for Defendant’s benefit.




                                                  4
  Case: 2:19-cv-05647-EAS-KAJ Doc #: 1 Filed: 12/30/19 Page: 5 of 12 PAGEID #: 5




       26.     Performing preparatory work is an intrinsic element of the manufacturing process.

Plaintiff and other similarly situated assembly employees cannot dispense with their preparatory

work if they are to perform their manufacturing work.

       27.     Plaintiff and other similarly situated assembly workers were not paid for the time

spent performing preparatory work necessary to perform their manufacturing work.

     (Failure to Pay for Time Spent Receiving Instructions and/or Attending Meetings)

       28.     After retrieving their tools and/or equipment, and performing their preparatory

work, Plaintiff and other similarly situated assembly workers received instructions about the

assembly work they needed to perform and/or attended meetings.

       29.     The time Plaintiff and other similarly situated assembly workers spent receiving

instructions and/or attending meetings was an integral and indispensable part of their principal

activities, was required by Defendant, and was performed for Defendant’s benefit.

       30.     Receiving instructions about the assembly work they needed to perform is an

intrinsic element of the manufacturing process. Plaintiff and other similarly situated assembly

workers cannot dispense with receiving instructions and/or attending meetings regarding the work

they needed to perform if they are to perform their work.

       31.     Plaintiff and other similarly situated assembly workers were not paid for the time

spent receiving instructions and/or attending meetings.

                                (Failure to Pay for Walk Time)

       32.     After retrieving their tools and/or equipment, performing their preparatory work,

and receiving instructions and/or attending meetings, Plaintiff and other similarly situated

assembly workers walked from the meeting location to the production floor.




                                                5
  Case: 2:19-cv-05647-EAS-KAJ Doc #: 1 Filed: 12/30/19 Page: 6 of 12 PAGEID #: 6




        33.    Plaintiff and other similarly situated assembly workers were not paid for this walk

time.

              (Failure to Pay for Time Spent Performing Manufacturing Work)

        34.    Plaintiff and other similarly situated assembly workers were required to arrive to

the manufacturing floor prior to the start of their shift and begin performing their manufacturing

work.

        35.    The time Plaintiff and other similarly situated employees spent performing their

manufacturing work was an integral and indispensable part of their principal activities, was

required by Defendant, and was performed for Defendant’s benefit.

        36.    Plaintiff and other similarly situated assembly workers were not paid for the time

spent performing their manufacturing work prior to the start of their shift.

                           (Failure to Pay Overtime Compensation)

        37.    As a result of Plaintiff and other similarly situated assembly workers not being paid

for all hours worked, Plaintiff and other similarly situated assembly workers were not paid

overtime compensation for all of the hours they worked over 40 each workweek.

        38.    The amount of time Plaintiff and other similarly situated assembly workers spent

on this request and unpaid work amounted to approximately 15 to 30 minutes per day.

        39.    Plaintiff estimates that she worked on average between 40 and 47 hours per

workweek.

                              (Failure to Keep Accurate Records)

        40.    Upon information and belief, Defendant failed to make, keep and preserve accurate

records of all of the unpaid work performed by Plaintiff and other similarly situated assembly

workers.



                                                 6
  Case: 2:19-cv-05647-EAS-KAJ Doc #: 1 Filed: 12/30/19 Page: 7 of 12 PAGEID #: 7




                            (Defendant Willfully Violated the FLSA)

       41.     Defendant knowingly and willfully engaged in the above-mentioned violations of

the FLSA.

                           COLLECTIVE ACTION ALLEGATIONS

       42.     Plaintiff brings Count One of this action on her own behalf, pursuant to 29 U.S.C.

§ 216(b), and on behalf of all other persons similarly situated who have been, are being, or will be

adversely affected by Defendant’s unlawful conduct.

       43.     The class which Plaintiff seeks to represent and for whom Plaintiff seeks the right

to send “opt-in” notices for purposes of the collective action, and of which Plaintiff is herself a

member, is composed of and defined as follows:

               All former and current assembly workers of Great Lakes
               Assemblies, LLC between December 30, 2016 and the present.

       44.     Plaintiff is unable to state at this time the exact size of the potential class, but upon

information and belief, avers that it consists of at least several hundred persons.

       45.     This action is maintainable as an “opt-in” collective action pursuant to 29 U.S.C. §

216(b) as to claims for unpaid overtime compensation, liquidated damages, attorneys’ fees and

costs under the FLSA. In addition to Plaintiff, numerous current and former manufacturing

employees are similarly situated with regard to their claims for unpaid wages and damages.

Plaintiff is representative of those other employees and is acting on behalf of their interests as well

as her own in bringing this action.

       46.     These similarly situated employees are known to Defendant and are readily

identifiable through Defendant’s payroll records. These individuals may readily be notified of this

action, and allowed to opt in pursuant to 29 U.S.C. § 216(b), for the purpose of collectively




                                                  7
   Case: 2:19-cv-05647-EAS-KAJ Doc #: 1 Filed: 12/30/19 Page: 8 of 12 PAGEID #: 8




adjudicating their claims for unpaid overtime compensation, liquidated damages, attorneys’ fees

and costs under the FLSA.

                                CLASS ACTION ALLEGATIONS

        47.      Plaintiff brings Count Two of this action pursuant to Fed. R. Civ. P. 23(a) and (b)(3)

on behalf of herself and all other members of the class (“the Ohio Class”) defined as:

                 All former and current assembly workers of Great Lakes
                 Assemblies, LLC between December 30, 2016 and the present.

        48.      The Ohio Class is so numerous that joinder of all class members is impracticable.

Plaintiff is unable to state at this time the exact size of the potential Ohio Class, but upon

information and belief, avers that it consists of at least several hundred persons.

        49.      There are questions of law or fact common to the Ohio Class, including but not

limited to the following:

              (a) whether Defendant failed to pay overtime compensation to its
                  manufacturing employees for hours worked in excess of 40 each
                  workweek; and

              (b) what amount of monetary relief will compensate Plaintiff and other
                  members of the class for Defendant’s violation of R.C. 4111.03
                  and 4111.10.

       50.       The claims of the named Plaintiff Theresa Butcher are typical of the claims of other

members of the Ohio Class. Named Plaintiff’s claims arise out of the same uniform course of

conduct by Defendant, and are based on the same legal theories, as the claims of the other Ohio

Class members.

       51.       Named Plaintiff Theresa Butcher will fairly and adequately protect the interests of

the Ohio Class. Her interests are not antagonistic to, but rather are in unison with, the interests of

the other Ohio Class members. The named Plaintiff’s counsel has broad experience in handling




                                                   8
  Case: 2:19-cv-05647-EAS-KAJ Doc #: 1 Filed: 12/30/19 Page: 9 of 12 PAGEID #: 9




class action wage-and-hour litigation, and is fully qualified to prosecute the claims of the Ohio

Class in this case.

          52.   The questions of law or fact that are common to the Ohio Class predominate over

any questions affecting only individual members. The primary questions that will determine

Defendant’s liability to the Ohio Class, listed above, are common to the class as a whole, and

predominate over any questions affecting only individual class members.

          53.   A class action is superior to other available methods for the fair and efficient

adjudication of this controversy.      Requiring Ohio Class members to pursue their claims

individually would entail a host of separate suits, with concomitant duplication of costs, attorneys’

fees, and demands on court resources. Many Ohio Class members’ claims are sufficiently small

that they would be reluctant to incur the substantial cost, expense, and risk of pursuing their claims

individually. Certification of this case pursuant to Fed. R. Civ. P. 23 will enable the issues to be

adjudicated for all class members with the efficiencies of class litigation.

                                        COUNT ONE
                             (Fair Labor Standards Act Violations)

          54.   Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          55.   Defendant’s practice and policy of not paying Plaintiff and other similarly situated

assembly workers for all time worked and overtime compensation at a rate of one and one-half

times their regular rate of pay for all of the hours they worked over 40 each workweek violated the

FLSA, 29 U.S.C. §§ 201-219 and 29 CFR § 785.24.

          56.   Defendant’s failure to keep records of all of the hours worked each workday and

the total hours worked each workweek by Plaintiff and other similarly situated assembly workers

violated the FLSA, 29 U.S.C. §§ 201-219, 29 CFR § 516.2(a)(7).

                                                  9
Case: 2:19-cv-05647-EAS-KAJ Doc #: 1 Filed: 12/30/19 Page: 10 of 12 PAGEID #: 10




          57.   By engaging in the above-mentioned conduct, Defendant willfully, knowingly,

and/or recklessly violated the provisions of the FLSA.

          58.   As a result of Defendant’s practices and policies, Plaintiff and other similarly

situated assembly workers have been damages in that they have not received wages due to them

pursuant to the FLSA.

                                         COUNT TWO
                           (Violations of Ohio Revised Code 4111.03)

          59.   Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          60.   Defendant’s practice and policy of not paying Plaintiff and other similarly situated

assembly workers for all time worked and overtime compensation at a rate of one and one-half

times their regular rate of pay for all of the hours they worked over 40 each workweek violated the

OMFWSA, R.C. § 4111.03.

          61.   Defendant’s failure to keep records of all of the hours worked each workday and

the total hours worked each workweek by Plaintiff and other similarly situated assembly workers

violated the OMFWSA, R.C. § 4111.03.

          62.   By engaging in the above-mentioned conduct, Defendant willfully, knowingly

and/or recklessly violated the provisions of the OMFWSA.

          63.   As a result of Defendant’s practices and policies, Plaintiff and other similarly

situated assembly workers have been damaged in that they have not received wages due to them

pursuant to the OMFWSA.

                                     PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, and all those similarly situated, collectively pray that this

Honorable Court:

                                                 10
 Case: 2:19-cv-05647-EAS-KAJ Doc #: 1 Filed: 12/30/19 Page: 11 of 12 PAGEID #: 11




        A.        Issue an order permitting this litigation to proceed as a collective action and

certifying the class pursuant to Fed. R. Civ. R. 23(a) and (b)(3);

        B.        Order prompt notice, pursuant to 29 U.S.C. § 216(b), to all class members that this

litigation is pending and that they have the right to “opt in” to this litigation;

        C.        Award Plaintiff and the class she represents actual damages for unpaid wages;

        D.        Award Plaintiff and the class she represents liquidated damages equal in amount to

the unpaid wages found due to Plaintiff and the class;

        E.        Award Plaintiff and the class she represents pre- and post-judgment interest at the

statutory rate;

        F.        Award Plaintiff and the class she represents attorneys’ fees, costs, and

disbursements; and

        G.        Award Plaintiff and the class she represents further and additional relief as this

Court deems just and proper.

                                                         Respectfully submitted,

                                                         /s/ Lori M. Griffin
                                                         Lori M. Griffin (0085241)
                                                         Anthony J. Lazzaro (0077962)
                                                         Chastity L. Christy (0076977)
                                                         The Lazzaro Law Firm, LLC
                                                         920 Rockefeller Building
                                                         614 W. Superior Avenue
                                                         Cleveland, Ohio 44113
                                                         Phone: 216-696-5000
                                                         Facsimile: 216-696-7005
                                                         lori@lazzarolawfirm.com
                                                         chastity@lazzarolawfirm.com
                                                         anthony@lazzarolawfirm.com
                                                         Attorneys for Plaintiff




                                                    11
Case: 2:19-cv-05647-EAS-KAJ Doc #: 1 Filed: 12/30/19 Page: 12 of 12 PAGEID #: 12




                                    JURY DEMAND

             Plaintiff hereby demands a trial by jury on all issues so triable.

                                                 /s/ Lori M. Griffin
                                                 One of the Attorneys for Plaintiff




                                            12
